Citation Nr: 0408398	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  01-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The veteran had active service from March 1969 to January 
1972.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2000 decision that, inter alia, granted 
an increase in rating noncompensable to 10 percent for 
service-connected instability of the right knee, and granted 
service connection, and assigned a separate 10 percent rating 
for DJD of the right knee.  That rating also confirmed and 
continued a noncompensable rating for the veteran's service-
connected hearing loss of the left ear.  However, as an 
August 2000 rating action granted service connection for 
hearing loss in the right ear, the veteran's disability now 
involves bilateral hearing loss (has continued to be assigned 
a noncompensable disability evaluation); hence, the Board's 
recharacterization of that issue as reflected on the title 
page.  

In an October 2002 decision, the Board denied the issues of 
entitlement to an effective date earlier than May 15, 1995, 
for service connection for tinnitus and entitlement to an 
initial evaluation in excess of 10 percent for tinnitus, 
effective from May 15, 1995.

In a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
received in May 2000, together with the veteran's notice of 
disagreement (NOD), the veteran requested a videoconference 
with the Board.  However, in VA Form 9 in January 2001 and in 
VA Form 9 in January 2002, the veteran indicated that he did 
not want a Board hearing.  Accordingly, the Board deems the 
earlier request for a videoconference to have been withdrawn

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required


REMAND

On October 10, 2002, the Board ordered further development on 
the matters currently on appeal.  Thereafter, the appeal was 
sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  That development has 
been accomplished; however, the Board is unable to render a 
decision, at this juncture, on the basis of the additional 
evidence received.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel of VA issued a precedent opinion that concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.    

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In light of the foregoing, a remand for initial RO 
consideration of the evidence received in connection with the 
Board's prior development of the matters on appeal is the 
appropriate course of action, at this juncture.  

To ensure that all due process matters are met, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response, and requesting that he submit all evidence in his 
possession.  See 38 U.S.C.A § 5103(b)(1) (West 2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified above are consistent with the duties 
imposed by relevant provisions of the Veterans Claims 
Assistance of 2000 and its implementing regulations.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  RO adjudication of the 
claim for a higher initial evaluation for DJD of the right 
knee should include consideration of whether "staged 
rating" (assignment of separate ratings for different 
periods of time based on the facts found) is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.    

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence (to particularly 
include all that added to the record 
pursuant to the Board's development) and 
legal authority (to include, as regards 
the claim involving DJD of the right 
knee, whether "staged rating" is 
appropriate).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (that includes clear reasons and 
bases for its determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish further development of the evidence; it is not the 
Board's intent to imply whether the benefit requested should 
be granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




